Citation Nr: 0731688	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include whether new and material evidence has been received 
to reopen the previously-denied claim.   

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

3.  Entitlement to a compensable initial rating for the 
service-connected tinea pedis.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1962 to 
June 1966.  

These matters come before the Board on appeal from an April 
2003 RO rating decision that denied service connection for a 
bilateral knee disorder and the veteran's petition to reopen 
previously-denied claims for service connection for 
hypertension and athlete's foot.  

The veteran testified before the undersigned Veterans Law 
Judge on the issues above via videoconference hearing from 
the RO in December 2005.  

In a December 2005 action, the Board reopened the claim of 
service connection for athlete's foot and remanded that 
issue, along with the other two issues identified on the 
title page, to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  

A February 2006 RO rating decision granted service connection 
for athlete's foot (tinea pedis) and assigned an initial 
noncompensable rating, effective on February 5, 2002.  The 
veteran thereupon filed a timely appeal for a higher 
(compensable) initial rating.  

As the rating claim before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The veteran's testimony before the Board and a subsequent VA 
Form 21-4138 (Statement in Support of Claim) filed in May 
2005 assert a claim of service connection for a skin disorder 
including the groin, legs, armpits and head.  

As this is a claimed disability distinct from the currently 
service-connected tinea pedis (athlete's foot) the issue is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The claim of service connection for hypertension was 
denied by a rating decision in April 1998; the veteran was 
advised of the decision but did not appeal.  

3.  No evidence associated with the claims file since the 
RO's April 1998 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
hypertension.  

4.  There is no competent that serves to link the currently 
diagnosed hypertension to any event or incident of his period 
of active service.  

5.  The veteran is not shown to have manifested complaint or 
finding of degenerative arthritis of the knees to in service 
or for many years thereafter.  

6.  The currently demonstrated bilateral knee arthritis is 
not shown to be due to any event or incident of the veteran's 
period of active service.  .

7.  From February 5, 2002 to August 2002, the service-
connected tinea pedis is shown to have been manifested by 
exudation, but not in an exposed or extensive area.  

8.  Beginning in August 2002, the service-connected tinea 
pedis is not shown to have involved from 5 to 20 percent of 
the entire body or an exposed area, or to have required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  



CONCLUSIONS OF LAW

1.  The April 1998 rating decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

2.  As new and material evidence since RO's April 1998 denial 
of service connection for hypertension has not been received, 
the criteria for reopening that claim are not met.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  

3.  The veteran does not have a bilateral knee disability, to 
include any manifested by degenerative arthritis, due to 
disease or injury that was incurred in or aggravated by 
military service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(d), 3.12, 3.303, 
3.307, 3.309(a) (2007).  
  
4.  The criteria for the assignment of a compensable rating 
for the service-connected tinea pedis from February 5, 2002 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.118 including Diagnostic Code 7813-7806 (effective 
before and after August 30, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

In February 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that to establish 
entitlement to service connection for a disability, the 
evidence must show a current disability, an event in service, 
and a relationship between the claimed disability and 
military service.  The same letter advised the veteran of the 
"new and material evidence" criteria for reopening a 
previously-denied claim.  

In March 2005, during the pendency of the appeal, the RO sent 
the veteran a letter advising him that to establish 
entitlement to service connection for a disability the 
evidence must show three things: an injury or disease in 
service, a current disability, and a relationship between the 
current disability and military service.  

The same letter advised the veteran that to reopen a claim 
for service connection for degenerative arthritis of the 
knees, he would have to submit evidence both new (in 
existence and submitted to VA for the first time) and 
material (pertaining to the reason the claim was previously 
denied).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence prior to 
issuance of the June 2007 Supplemental Statement of the Case 
(SSOC) on those issues.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the March 2005 letter satisfied that requirement.  

The Board also finds that the March 2005 letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2005 letter informed the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency (including military records, VA treatment records, and 
Social Security Administration records) and that VA would 
make reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The March 2005 letter specifically stated, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision on 
appeal. 

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the SSOC.  

In regard to the claim for increased initial rating, the 
veteran was not advised of the criteria for increased 
evaluation prior to the rating decision granting service 
connection; this is logical, since it is a "downstream" 
issue.  However, the veteran has amply demonstrated his 
awareness that in order to seek a higher rating for a 
service-connected disability, the evidence must show that the 
condition has increased in severity.  

Neither in response to the document cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in May 2006.  There is 
accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
This was accomplished in the SOC of October 2006 and the SSOC 
of June 2007, which suffices for Dingess as regards the claim 
for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical record SMR is on file, as are 
medical records from those VA and non-VA medical providers 
that the veteran identified as having relevant records.  

The veteran's Social Security Administration (SSA) disability 
file, with supporting medical records, is on file.  The 
veteran has not identified, and the file does not otherwise 
indicate, that there are any other VA or non-VA medical 
providers having additional records that should be obtained 
before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examination in regard to the issues on appeal, and he has 
been afforded a hearing before the Board in conjunction with 
the issues on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

C.  Petition to Reopen a Previously-Denied Claim

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for a chronic condition, 
including hypertension, if symptoms become manifest to a 
compensable degree within one year of discharge, even if 
there is no evidence of diagnosis or treatment in service.  
38 C.F.R. §§  3.307, 3.309(a).  

For reference, a compensable rating for hypertension requires 
diastolic blood pressure predominantly 100 or more; or, 
systolic blood pressure predominantly 160 or more; or, 
minimum evaluation for an individual with a history of 
diastolic blood pressure predominantly 100 or more or who 
requires continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101.  

The RO issued a rating decision in April 1998 that denied 
service connection for hypertension, based on the RO's 
finding that hypertension was not documented on the veteran's 
SMR and was not shown to have become manifest to a 
compensable degree within the first year after discharge from 
service.  The veteran was notified of the decision by a 
letter in April 1998, but he did not file an appeal.  

As the veteran did not file a substantive appeal in regard to 
the RO's April 1998 rating decision, that rating decision is 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed his current claim in November 2000.  
Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The regulations implementing VCAA include a revision of 38 
C.F.R. § 3.156.  However, that revision applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2002).  Given that the claim culminating 
in the instant appeal was received in February 2001, the 
Board will apply the version of 38 C.F.R. § 3.156(a) that was 
in effect prior to August 29, 2001.  
 
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the RO's April 1998 
rating decision consisted of SMR and VA and private medical 
treatment records dating through August 1997.  

The "new" medical and lay evidence added to the record 
since the RO's April 1998 rating decision (the evidence that 
was not before the adjudicator in April 1998) is listed, with 
the Board's finding regarding the materiality of each.  

VA medical treatment records for the period August 1997 
through December 2000, November 2001 through November 2002, 
April 2003 to February 2006, and March 2006 through April 
2007 show continued treatment for hypertension, as well as 
for such disorders, as coronary artery disease, carotid 
stenosis, ischemia, gout, obesity, hyperlipidemia, and type 
II diabetes mellitus.  

However, nothing in these notes shows a relationship between 
the hypertension and military service.  The mere fact that 
the veteran is shown to be diagnosed as hypertensive is not 
"new" because current diagnosis was acknowledged in the 
previous final rating decision.  

Lay statements are on file from LM and JEH, submitted in 
January 2001 and attesting that the veteran complained of 
having dizziness and headaches after discharge from service 
in 1966.  "A layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, even assigning full credibility to these witness 
statements for the limited purpose of reopening a claim, 
neither of these statements is material because neither shows 
that the veteran had hypertension during military service or 
to a compensable degree within the first year after discharge 
from service.  

Similarly, a lay statement from the veteran's wife received 
in January 2001 asserts that the veteran was told in late 
1966 or early 1967 that he had high blood pressure.  Even 
granting that the statement is credible for the limited 
purpose of reopening a claim, the statement is not material 
because it does not show hypertension during military service 
or to a compensable degree within the first year after 
discharge.  

The SSA disability files show a grant of disability effective 
August 1997 for diabetes mellitus, hypertension, coronary 
artery disease, DJD, anxiety and history of alcoholism.  

These records are not material because nothing therein shows 
in-service hypertension, hypertension to a compensable degree 
during the first year after discharge from service, or any 
relationship between post-service hypertension and military 
service.  

The veteran testified before the Board that he was diagnosed 
as hypertensive during the first year after his discharge 
from service and has been on medication "off and on" 
thereafter, but that medical records documenting early 
chronicity have been lost over time.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, where resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.   Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, the 
veteran's testimony is not material.  

In sum, the evidence added to the file since April 1998 in 
the context of the attempt to reopen the claim of service 
connection for hypertension essentially fails to address the 
deficiencies of the veteran's claim, as found in the last 
final denial on the merits, and is not material.  

Accordingly, the Board finds that the evidence received since 
the April 1998 rating decision regarding the claim for 
service connection for hypertension is either cumulative or 
redundant of evidence previously of record or, if new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

It follows that the claims of service connection for 
hypertension may not be reopened, and the RO's April 1998 
2000 denial of that claim remains final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


B.  Service Connection for Bilateral Knee Disorder

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be granted for a 
chronic condition, including arthritis, if symptoms become 
manifest to a compensable degree within one year of 
discharge, even if there is no evidence of diagnosis or 
treatment in service.  38 C.F.R. §§  3.307, 3.309(a).  

The veteran's service medical records (SMR) show no 
indication of knee trauma.  The report of medical examination 
in June 1966 immediately prior to the veteran's discharge 
provides a clinical evaluation of the lower extremities as 
"normal" and makes no mention of any knee disorder observed 
or treated during service.  

There is no indication in the file that arthritis of the 
knees was manifest to any degree within the first year after 
the veteran's June 1966 discharge from service.  

The veteran had a physical examination by the North Carolina 
Disability Determination Services in December 1997 when the 
examiner noted normal range of motion of the knees.  The 
examination report is silent in regard to any observed or 
diagnosed abnormality of the knees.  

Similarly, the VA medical treatment records for the period 
August 1997 through December 2000 show no indication of a 
current knee disorder.  

The veteran had a VA-contracted examination in January 2003 
when he informed the examiner that he had been experiencing 
knee and shoulder pain since 1966, occasionally severe.  In 
addition to knee pain he complained of having swelling and 
instability.  The X-ray studies of the knees were normal, but 
the examiner diagnosed degenerative arthritis of the knees 
with mild-to-moderate effects on employability and daily 
living.  

The VA orthopedic clinic notes dated in April 2003 show 
complaint of knee pain, reportedly of 5-6 years duration but 
becoming worse after cardiac surgery in 1997.  His range of 
motion was full and pain-free.  The clinician's impression 
was that of bilateral knee pain.  

A VA orthopedic clinic note dated in February 2005 cited a 
provisional diagnosis of mild-to-moderate degenerative joint 
disease (DJD) of the knees.  The VA X-rays in November 2006 
were interpreted as showing osteoarthritic changes in both 
knees.  

The veteran testified before the Board that he has some knee 
problems in service due to exercising and marching, but that 
his real problems began after cardiac surgery in 1997.  He 
testified that he had undocumented "knots" on his knees at 
the time of his discharge and that medical specialists had 
told him such a condition had a 40-year latency period.  

On review, the evidence above shows that the veteran has 
current diagnosed osteoarthritis of both knees.  Accordingly, 
the first element of service connection (evidence of a 
current disability) is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   In this case, 
there is no medical opinion whatsoever showing a relationship 
between the veteran's knee disorder and any event or incident 
of his military service.  

The veteran has presented his own belief that his knee 
condition is due to stress incurred in military service.  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu, 2 
Vet. App. 492; Bostain v. West, 11 Vet. App. 124, 127 (1998).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
opinion supporting causation.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board finds that the passage of thirty years between 
discharge from service and documentation of the claimed knee 
disorder constitutes actual evidence against service 
connection.  

Based on review of the evidence above, the Board finds that 
the claim for service connection for bilateral knee disorder 
must be denied.   

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  


C.  Initial Evaluation of Service-Connected Tinea Pedis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's tinea pedis has been rated under the provisions 
of 38 C.F.R. § 4.118, DC 7806.  

As a threshold matter, the VA dermatology records show 
treatment for a number of skin disorders other than tinea 
pedis.  The veteran has been treated for diabetes-related 
stasis dermatitis in the extremities, for inguinal/axillary 
scale in the groin and thighs most likely attributable to 
tinea cruris infection, and for eczema in the nipple area.  
He has also been treated for urticaria, possibly due to food 
allergy and for dermatophytosis of the foot and the groin.  
There is no indication that any of these skin disorders are 
related to the service-connected tinea pedis (athlete's 
foot).  

However, in specific regard to concurrent service-connected 
versus nonservice-connected skin disorders of the feet, the 
Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so. Mittleider v. West, 11 Vet. 
App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  

The Board also notes at this point that the RO granted 
service connection for tinea pedis because a VA podiatrist 
noted in a June 2006 examination that the veteran had been 
treated for athlete's foot on two occasions during military 
service and that it was at least as likely as not that the 
current tinea pedis is related to that in-service treatment.  

Apparently overlooked was a contrary January 2003 opinion by 
a QTC physician stating that the tinea pedis was probably 
related to nonservice-connected diabetes mellitus.  However, 
the question of service connection is not before the Board at 
this time.  

The rating criteria for skin disorders changed effective 
August 30, 2002 during the pendency of this appeal.  Where a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies, unless Congress provided otherwise or permitted VA 
to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board also notes that the RO has evaluated the service-
connected disability under both the former and revised 
applicable criteria.  See the rating decision and SOC.  
Accordingly, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.  

Prior to August 30, 2002 the rating criteria for DC 7806 were 
as follows.

A rating of 10 percent may be assigned for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  

A rating of 30 percent may be assigned for constant exudation 
or itching, extensive lesions, or marked disfigurement.  

A rating of 50 percent may be assigned for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  
 
Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from February 5, 2002, 
the effective date of service connection.  

The only evidence of record pertaining to the period prior to 
August 30, 2002 (the effective date for the new rating 
criteria) is a January 2002 VA podiatry consultation noting 
chronic tinea pedis with crusting over the medial and lateral 
borders of both feet, but without abscess, ulceration or 
interdigital maceration.  Diabetic foot care was ongoing.  

Comparison of the symptoms above to the old rating criteria 
(pre-August 30, 2002) does not support a compensable rating.  
While there is exudation (crusting), compensable evaluation 
requires exfoliation, exudation or itching if involving an 
exposed surface or extensive area, which is not the case 
here.  

From August 30, 2002 the rating criteria of DC 7806 are as 
follows.

A rating of 10 percent may be assigned with at least 5 
percent but less than 20 percent of the entire body or 
exposed areas affected, or for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  

A rating of 30 percent may be assigned with 20 to 40 percent 
of the entire body or exposed areas affected, or for systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  

A rating of 60 percent may be assigned with more than 40 
percent of the entire body or exposed areas affected, or for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

The veteran had a VA-contracted physical examination in 
January 2003 and informed the examiner that he had a history 
of chronically itching skin consistent with urticaria, for 
which he took various medications including steroid creams 
and topical ointments.  

The examiner noted erythemous, edematous lesions on the back 
and legs covering approximately 20 percent of the veteran's 
body.  The feet demonstrated bilateral tinea pedis.  

The examiner diagnosed urticaria, and noted separately that 
tinea pedis, probably secondary to diabetes mellitus, caused 
mild effects on employability and daily living.  

A VA dermatology clinic consultation note dated in October 
2004 records that the veteran complained of having chronic 
tinea corporis, cruris and pedis on-and-off for the previous 
30 years.  He also complained of having chronic urticaria 
with hives.  His fungal rash currently involved the groin, 
bilateral feet and bilateral underarms.

A follow-up VA dermatology clinic note in December 2004 
records current erythema and scale with central clearing in 
the inguinal folds and axillae, bilaterally.  The feet had 
diffuse scale, bilaterally, in moccasin distribution.  There 
was discoloration, deformity and thickening of the toenails, 
but no maceration of the interdigital webspaces.  

The VA dermatology clinic notes dated in October 2004, 
February 2005, August 2005, and January 2006 record that the 
veteran's tinea pedis and tinea cruris had resolved with 
medication, although eczematous dermatitis and seborrheic 
dermatitis still persisted.  

The veteran had a VA examination by a podiatrist in June 
2006.  The examiner stated that, on examination, the veteran 
had diffuse hypopigmentation of the feet but no clinical 
signs of tinea pedis.  The veteran reported acute episodes of 
pruritic scaling and bullus formation, but that was not the 
case on examination.  

The veteran submitted photographs in June 2006 of his skin in 
the areas of the upper back, lower back, scrotum, ear, scalp 
and chest, unrelated to tinea pedis.  However, he also 
submitted four photographs of his feet that appear to show 
spots of exudation on the arches and on the ankles.  

The VA dermatology clinic notes dated in August 2006 note 
that the veteran's tinea pedis and tinea cruris had resolved.  

Based on comparison of the evidence above to the rating 
criteria in effect since August 30, 2002 the Board notes that 
the service-connected tinea pedis has affected less than 5 
percent of the entire body, of which 0 percent was an exposed 
area.  

There is no indication in the record of systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  
Accordingly, the criteria for a higher rating under the new 
rating criteria are not met.  

In addition to the medical evidence, the Board has considered 
the lay evidence offered by the veteran, and especially his 
testimony before the Board in which he asserted that his 
overall skin disorders, including the back, groin, underarms 
and head, are a continuation of his undocumented body rash in 
service.  

As noted, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. at 384; Falzone, 8 Vet. App. at 403.  However, 
laypersons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Various medical examiners have diagnosed rashes 
in areas other than the feet as conditions other than tinea 
pedis, and neither the Board nor the veteran is competent to 
assert that a rash in a different body area, with a different 
diagnosis, is related to the service-connected tinea pedis.  

The Board accordingly finds that a compensable schedular 
rating is not warranted for the service-connected tinea pedis 
under the rating criteria in effect before or after August 
30, 2002.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case, the veteran's symptoms more closely reflect the 
current 0 percent rating, and the benefit-of-the-doubt rule 
is accordingly not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.    



ORDER

As new and material evidence to reopen the claim of service 
connection for hypertension has not been received, the appeal 
to this extent is denied.   

Service connection for bilateral knee disorder is denied.  

A compensable evaluation for the service-connected tinea 
pedis from February 5, 2002 is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


